Exhibit 10.1

 

NOTICE OF CONFIDENTIALITY RIGHTS: IF YOU ARE A NATURAL PERSON, YOU MAY REMOVE OR
STRIKE ANY OR ALL OF THE FOLLOWING INFORMATION FROM ANY INSTRUMENT THAT
TRANSFERS AN INTEREST IN REAL PROPERTY BEFORE IT IS FILED FOR RECORD IN THE
PUBLIC RECORDS: YOUR SOCIAL SECURITY NUMBER OR YOUR DRIVER’S LICENSE NUMBER

______________________________________________________________________________

﻿

MODIFICATION AGREEMENT

THE STATE OF TEXAS§

      §

COUNTY OF DALLAS §

THIS MODIFICATION AGREEMENT ("Agreement") is entered into to be effective as of
the 1st day of April, 2020 (the “Effective Date”), by and between THE DALLAS
MORNING NEWS, INC., a Delaware corporation‎ ("Lender"), and CHARTER DMN
HOLDINGS, LP, a Texas limited partnership‎ ("Borrower").

R E C I T A L S:

A. Lender is the sole owner and holder of that one certain Promissory Note (the
"Seller Financing Promissory Note") dated May 17, 2019, executed by Borrower and
payable to the order of Lender in the original principal amount of Twenty-Two
Million Four Hundred Thousand and No/100 Dollars ($22,400,000.00).  The Seller
Financing Promissory Note is also hereinafter referred to as the "Note."

B. The Note is secured by a Deed of Trust, Security Agreement – Financing
Statement executed by Borrower ("Grantor") to Vicky Pogue Gunning, Trustee,
dated May 17, 2019 (the "Deed of Trust"), filed for record under Instrument No.
201900127889 in the Real Property Records of Dallas County, Texas, covering
certain real property located in said county as more particularly described in
Exhibit A attached hereto (the "Property"). The Note, Deed of Trust, and all
modifications, renewals and extensions thereof are hereafter collectively
referred to as the "Loan Documents." 

C. Borrower has requested that Lender modify certain provisions of the Note (a)
to accept payment of the interest payment in the amount of $194,929.28 due on
April 1, 2020 (the “April Interest Payment”) under the Note by Lender advancing
such payment to itself on behalf of Borrower and including such payment as
outstanding principal due by Borrower under that certain Promissory Note
(Interest and Property Tax Reconciliation) of even date herewith (the “Second
Lien Note”) in the original principal amount of $374,713.52, and (b) to
cross-default the Note to the Second Lien Note, each as hereinafter provided,
and in consideration thereof Borrower has made certain agreements with Lender as
hereinafter more fully set forth.

D. Lender has agreed to such requests, subject to the terms and conditions set
forth herein.





1



--------------------------------------------------------------------------------

 

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and agreed, Borrower and Lender hereby agree as follows:

1. Acknowledgment of Outstanding Balance.  The parties hereto acknowledge that
the outstanding principal balance of the Note as of April 1, 2020 was
$22,400,000.00.

2. Interest Payment Due April 1, 2020.  Lender has financed payment of the April
Interest Payment under the Second Lien Note and upon execution of this
Agreement, the Second Lien Note, and the Second Lien Deed of Trust (as defined
in the Second Lien Note) and the filing of the Second Lien Deed of Trust in the
Real Property Records of Dallas County, Texas, such April Interest Payment shall
be deemed made. ‎

3. Cross Default.  Paragraph 5 of the Note is hereby amended in its entirety to
read as follows:

Default.  It is expressly provided that upon (a) default in the punctual payment
of this Note or any part hereof, principal or interest, as the same shall become
due and payable; provided, no more than once in any twelve (12) month period,
Lender shall provide written notice of such default to Borrower and it shall not
be a default unless Borrower fails to cure such default within five (5) calendar
days after written notice from ‎Lender, ‎or‎ ‎(b) default under that certain
Promissory Note (Interest and Property Tax Reconciliation) dated April 1, 2020
in the original ‎principal amount of $374,713.52 executed by Borrower ‎payable
to the order of Lender (the ‎‎“Second Lien Note”) and the failure of such
default to be cured within the grace or cure period, if any, ‎applicable thereto
under the Second Lien Note‎, or (c) the occurrence of an event of default
specified in any of the other Loan Documents (as defined below) and the failure
of such default to be cured within the grace or cure period, if any, applicable
thereto under the Loan Documents,  the holder of this Note may, at its option,
without further notice or demand, (i) declare the outstanding principal balance
of and accrued but unpaid interest on this Note at once due and payable, (ii)
foreclose all liens securing payment hereof, (iii) pursue any and all other
rights, remedies and recourses available to the holder hereof, including but not
limited to any such rights, remedies or recourses under the Loan Documents, at
law or in equity, or (iv) pursue any combination of the foregoing; and in the
event default is made in the prompt payment of this Note when due or declared
due, and the same is placed in the hands of an attorney for collection, or suit
is brought on same, or the same is collected through probate, bankruptcy or
other judicial proceedings, then the Borrower agrees and promises to pay all
costs of collection, including reasonable attorneys’ fees.

4. Usury.  No provisions of this Agreement or the Loan Documents shall require
the payment or permit the collection, application or receipt of interest in
excess of the maximum permitted by applicable state or federal law.  If any
excess of interest in such respect is herein or in any such other instrument
provided for, or shall be adjudicated to be so provided for



2

--------------------------------------------------------------------------------

 

herein or in any such instrument, the provisions of this paragraph shall govern,
and neither Borrower nor any endorsers of the Note nor their respective
successors, assigns or personal representatives shall be obligated to pay the
amount of such interest to the extent it is in excess of the amount permitted by
applicable law.  It is expressly stipulated and agreed to be the intent of
Borrower and Lender to at all times comply with the usury and other laws
relating to the Loan Documents and any subsequent revisions, repeals or judicial
interpretations thereof, to the extent applicable thereto.  In the event Lender
or other holder of the Note ever receives, collects or applies as interest any
such excess, such amount which would be excessive interest shall be applied to
the reduction of the unpaid principal balance of the Note and, if upon such
application the principal balance of the Note is paid in full, any remaining
excess shall be forthwith paid to Borrower and the provisions of the Loan
Documents shall immediately be deemed reformed and the amounts thereafter
collectible thereunder reduced, without the necessity of execution of any new
document, so as to comply with the then applicable law, but so as to permit the
recovery of the fullest amount otherwise called for thereunder.  In determining
whether or not the interest paid or payable under any specific contingency
exceeds the maximum interest allowed to be charged by applicable law, Borrower
and Lender or other holder hereof shall, to the maximum extent permitted under
applicable law, amortize, prorate, allocate and spread the total amount of
interest throughout the entire term of the Note so that the amount or rate of
interest charged for any and all periods of time during the term of the Note is
to the greatest extent possible less than the maximum amount or rate of interest
allowed to be charged by law during the relevant period of
time.  Notwithstanding any of the foregoing, if at any time applicable laws
shall be changed so as to permit a higher rate or amount of interest to be
charged than that permitted prior to such change, then unless prohibited by law,
references in the Note to "applicable law" for purposes of determining the
maximum interest or rate of interest that can be charged shall be deemed to
refer to such applicable law as so amended to allow the greater amount or rate
of interest.

5. Release and Waiver of Claims. In consideration of (i) the modification of
certain provisions of the Note, as herein provided, and (ii) the other benefits
received by Borrower hereunder, Borrower hereby RELEASES, RELINQUISHES and
forever DISCHARGES Lender, as well as its predecessors, successors, assigns,
agents, officers, directors, employees and representatives, of and from any and
all claims, demands, actions and causes of action of any and every kind or
character, past or present, for which Borrower has knowledge as of the date of
execution of this Agreement, against Lender and its predecessors, successors,
assigns, agents, officers, directors, employees and representatives arising out
of or with respect to (a) any right or power to bring any claim against Lender
for usury or to pursue any cause of action against Lender based on any claim of
usury, and (b) any and all transactions relating to the Loan Documents occurring
prior to the date hereof, including any loss, cost or damage, of any kind or
character, arising out of or in any way connected with or in any way resulting
from the acts, actions or omissions of Lender, and its predecessors, successors,
assigns, agents, officers, directors, employees and representatives, including
any breach of fiduciary duty, breach of any duty of fair dealing, breach of
confidence, breach of funding commitment, undue influence, duress, economic
coercion, conflict of interest, negligence, bad faith, malpractice, intentional
or negligent infliction of mental distress, tortious interference with
contractual relations, tortious interference with corporate governance or



3

--------------------------------------------------------------------------------

 

prospective business advantage, breach of contract, deceptive trade practices,
libel, slander or conspiracy, but in each case only to the extent permitted by
applicable law.

6. Reaffirmation of Representations, Etc.  Borrower hereby reaffirms to Lender
each of the representations, warranties, covenants and agreements of Borrower
set forth in the Loan Documents, as amended hereby.

7. Enforceable Obligations.  Borrower hereby ratifies, affirms, reaffirms,
acknowledges, confirms and agrees that the Loan Documents, as modified by this
Agreement, represent valid and enforceable obligations of Borrower, and Borrower
further acknowledges that there are no known existing claims, defenses, personal
or otherwise, or rights of setoff whatsoever with respect to the Note, and
Borrower further acknowledges and represents that no event has occurred and no
known condition exists which would constitute a default under the Loan Documents
or this Agreement, either with or without notice or lapse of time, or both.

8. No Release of Liens.  This Agreement in no way acts as a release or
relinquishment of the liens, security interests and rights (the "Liens") created
or evidenced by the Deed of Trust.  The Liens are hereby ratified and confirmed
by Borrower in all respects and are extended to secure (i) the principal amount
of the Note, (ii) all interest, charges and other sums payable with respect
thereto, and (iii) the performance of all other obligations under the Note and
Deed of Trust.

9. Additional Modifications and Extensions/Additional
Requirements.  Notwithstanding anything to the contrary contained herein or
inferred hereby or in any other instrument executed by Borrower or in any other
action or conduct undertaken by Borrower on or before the date hereof, the
agreements, covenants and provisions contained herein shall constitute the only
evidence of Lender's consent to modify the terms and provisions of the Loan
Documents in the manner set forth herein.  No express or implied consent to any
further extensions and/or modifications involving any of the matters set forth
in this Agreement or otherwise, shall be inferred or implied from Lender's
execution of this Agreement.  Further, Lender's execution of this Agreement
shall not constitute a waiver (either express or implied) of the requirement
that any further extensions and/or modifications of the Loan Documents shall
require the express written approval of Lender, no such approval (either express
or implied) having been given as of the date hereof. Except as expressly stated
herein, the deferral of the current interest payment shall not be construed as a
consent ‎to or waiver of any other default or event of default which may now
exist or hereafter occur or any ‎violation of any term, covenant or provision of
the Loan Documents.  All rights and ‎remedies of the Lender are hereby expressly
reserved with respect to any such other violation or default or event of
default.  The modifications granted herein do not affect or diminish the right
of the Lender to ‎require strict performance by the Borrower of each provision
of the Loan Documents, except as expressly provided herein‎ If Lender, in its
sole discretion, shall approve any future extensions or modifications to
Borrower’s obligations, additional requirements will be placed on the Borrower
and Borrower by its signature below acknowledges that is a one-time
accommodation. 

10. Miscellaneous. As modified hereby, the provisions of the Note and the Deed
of Trust shall continue in full force and effect, and the Borrower acknowledges
and reaffirms its



4

--------------------------------------------------------------------------------

 

liability to Lender thereunder.  Terms not defined herein shall have the
meanings assigned to them in the Loan Documents.

(a) Borrower hereby agrees to pay  (i) all reasonable and documented costs and
expenses (including, without limitation, reasonable attorneys' fees) in
connection with any action required in the course of administration of the
indebtedness and obligations evidenced by the Loan Documents, and (ii) all costs
and expenses (including without limitation, reasonable attorneys’ fees) in
connection with any action in the enforcement of Lender's rights upon the
occurrence of a default or event of default under any of the Loan Documents.

(b) Any default by Borrower in the performance of its obligations herein
contained shall constitute a default under the Loan Documents and shall allow
Lender to exercise all of its remedies set forth in the Loan Documents.

(c) Lender does not, by its execution of this Agreement, waive any rights it may
have against any person not a party to this Agreement.

(d) In case any of the provisions of this Agreement shall for any reason be held
to be invalid, illegal or unenforceable, such invalidity, illegality or
unenforceability shall not affect any other provision hereof, and this Agreement
shall be construed as if such invalid, illegal or unenforceable provision had
never been contained herein.

(e) This Agreement and the Loan Documents shall be governed and construed
according to the laws of the State of Texas (without regard to any conflict of
laws principles) and the applicable laws of the United States.

(f) This Agreement shall be binding upon and inure to the benefit of Lender,
Borrower and their respective successors, assigns and legal representatives.

(g) Borrower hereby acknowledges and agrees that it has entered into this
Agreement of its own free will and accord and in accordance with its own
judgment after advice of its own legal counsel, and states that it has not been
induced to enter into this Agreement by any statement, act or representation of
any kind or character on the part of the parties hereto, except as expressly set
forth in this Agreement.

(h) This Agreement may be executed in multiple counterparts, each of which shall
constitute an original instrument, but all of which shall constitute one and the
same agreement.

(i) Except as modified herein, all other terms, conditions and provisions of
Loan Documents shall remain in full force and effect as of the date thereof and
Borrower acknowledges and reaffirms its liability to Lender thereunder.

EXECUTED on the dates set forth in the acknowledgements attached hereto, to be
effective as of the date first above written.

 

5

--------------------------------------------------------------------------------

 

 

4/30/2019

 

 

 

﻿

 

BORROWER:

 

 

 

 

CHARTER DMN HOLDINGS, LP,‎ a Texas limited partnership

 

 

 

By:‎Charter DMN GP, LLC,‎ a Texas limited liability company,‎ its General
Partner

 

 

﻿

By:

 

/s/ Ray W. Washburne

 

 

 

Ray W. Washburne, President

 

 

 

﻿

THE STATE OF TEXAS§

      §

COUNTY OF DALLAS §

This instrument was acknowledged before me on the 5th day of April, 2020, by Ray
W. Washburne, President of Charter DMN GP, LLC, a Texas limited liability
company, General Partner of CHARTER DMN HOLDINGS, LP, a Texas limited
partnership on behalf of said limited liability company and limited partnership.

4/30/2019

 

 

 

﻿

﻿

/s/ Madeline Lucille Dragos

﻿

Notary Public in and for the State of Texas

 

My Commission Expires: May 31, 2023





Acknowledgment Page

--------------------------------------------------------------------------------

 

 



4/30/2019

 

 

 

﻿

 

LENDER:

 

 

 

 

THE DALLAS MORNING NEWS, INC., a Delaware corporation

 

 

﻿

By:

/s/ Katy Murray

﻿

Name:

Katy Murray

 

Title:

Treasurer/Assistant Secretary

﻿

﻿

﻿

THE STATE OF TEXAS§

       §

COUNTY OF DALLAS  §

This instrument was acknowledged before me on the 6th day of April, 2020, by
Katy Murray,  Treasurer/Assistant Secretary of THE DALLAS MORNING NEWS, INC., a
Delaware corporation, on behalf of said corporation.

4/30/2019

 

 

 

﻿

﻿

/s/ Maria Rivera Villareal

﻿

Notary Public in and for the State of Texas

 

My Commission Expires: July 25, 2021

﻿

﻿

PREPARED IN THE LAW OFFICE OF:

Locke Lord LLP

﻿2200 Ross Avenue

Suite 2800

﻿Dallas,  Texas 75201

Attn:  Vicky Gunning

 

Acknowledgment Page

--------------------------------------------------------------------------------

 

 

EXHIBIT A

TO

MODIFICATION AGREEMENT

Land

PROPERTY DESCRIPTION

﻿

Tract 1:‎

BEING a tract of land situated in the John North Bryan Survey, Abstract No. 149,
in City ‎Blocks 59/26, 71/343, 345 ‎and 426, City of Dallas, Dallas County,
Texas and a portion of a tract ‎of land described as “Tract 1” in a General
‎Warranty Deed to The Dallas Morning News, L.P., ‎recorded in Volume 99062, Page
4452, Deed Records of Dallas ‎County, Texas, and being more ‎particularly
described as follows:‎

BEGINNING at a PK nail found at the intersection of the south right-of-way line
of Young ‎Street (80-foot wide right-‎of-way) and the east right-of-way line of
Houston Street (a variable ‎width right-of-way);‎

THENCE with said south right-of-way of Young Street, North 75°02'09" East, a
distance of ‎‎264.06 feet to an "X" cut ‎in concrete found for the northwest
corner of a tract of land described ‎in Special Warranty Deed to Belo Corp. and
‎Texas Cable News, Inc., recorded in Instrument No. ‎‎20080330751, Official
Records of said Dallas County;‎

THENCE departing said south right-of-way line of Young Street and with the west
and south ‎lines of said Belo Corp. ‎tract the following courses and distances
to wit:‎

South 15°08'39" East, a distance of 480.00 feet to an "X" cut in concrete found
for the ‎southwest corner of ‎said Belo Corp. tract;‎

North 75°02'09" East, a distance of 175.33 feet to a 60d nail found for the
southeast corner of ‎said Belo ‎Corp. tract and in the west right-of-way of S.
Market Street (a variable width right-of-‎way);‎

THENCE with said west right-of-way line of S. Market Street the following
courses and ‎distances to wit:‎

South 15°04'19" East, a distance of 70.20 feet to a 1/2" iron rod with cap
stamped “Daltech” ‎found for ‎corner;‎

South 0°32'47" East, a distance of 29.89 feet to a 1/2" iron rod found for
corner;‎

South 15°04'19" East, a distance of 112.77 feet to a mag nail found at the
beginning of a tangent ‎curve to ‎the right having a central angle of 47°49'07",
a radius of 460.00 feet, a chord bearing ‎and distance of South ‎‎8°50'15" West,
372.87 feet;‎

In a southwesterly direction, with said curve to the right, an arc distance of
383.91 feet to an "X" ‎cut in ‎concrete found for corner;‎

South 32°43'59" West, a distance of 37.84 feet to a 3” metal corner post found
for corner and in ‎the north ‎right-of-way line of DART railway (a variable
width right-of-way) described in ‎Warranty Deed to Dallas ‎Area Rapid Transit
(DART) recorded in Volume 88083, Page 4905, of ‎said Deed Records;‎





Exhibit A – Page 1

--------------------------------------------------------------------------------

 

 

THENCE departing said west right-of-way line of S. Market Street and with said
north right-of-‎way line of DART ‎railway, the following courses and distances
to wit:‎

North 85°54'17" West, a distance of 200.80 feet to an "X" cut in concrete found
for corner;‎

North 55°03'55" West, a distance of 99.11 feet to a 1/2” iron rod with plastic
cap stamped ‎‎"DALTECH" ‎found for corner;‎

North 59°31'37" West, a distance of 75.00 feet to a 5/8” iron rod with cap
stamped ‎

‎“BDD 3689” found for corner and in said east right-of-way line of Houston
Street;‎

THENCE departing said DART Railway and with said east right-of-way line of
Houston Street ‎the following courses ‎and distance to wit:‎

North 41°27'49" East, a distance of 57.00 feet to a point for corner from which
a 5/8” iron rod ‎with cap ‎stamped “BDD 3689” found bears North 52°17'43” West,
a distance of 0.40 feet and a ‎‎1/2” iron rod with ‎cap stamped “Daltech” found
bears S 77°52'19” West, a distance of 0.33 feet;‎

North 15°04'19" West, a distance of 552.20 feet to an "X" cut in concrete found
for corner;‎

North 74°55'47" East, a distance of 5.00 feet to an "X" cut in concrete found
for corner;‎

North 15°04'19" West, a distance of 280.00 feet to the POINT OF BEGINNING, and
‎containing 8.0332 ‎acres or 349,928 square feet of land, more or less.‎

Bearing system based on the Texas Coordinate System of 1983, North Central Zone
(4202), ‎North American Datum ‎of 1983 (2011).‎

﻿

Tract 2:‎

Non-exclusive easement rights created by that certain Reciprocal Easement and
Operating ‎Agreement, by and ‎between The Dallas Morning News, Inc., the
successor by merger to The ‎Dallas Morning News, LP, Belo Corp., ‎Texas Cable
news, Inc., and WFFA-TV, Inc., filed ‎October 24, 2008, recorded under Clerk's
File No. 20080330754, ‎Official Public Records of ‎Dallas County, Texas.

﻿

﻿



Exhibit A – Page 2

--------------------------------------------------------------------------------